Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 3 April 1781
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                        
                            Sir,
                            Newport, April 3d 1781.
                        
                        I have received your Excellency’s Letter of the 29th ulto by which I see that you could receive only the day
                            after, the intelligence of the return of our fleet. Your Excellency must have received since a Letter of mine, under date
                            of the 31st in which I told you, (After having resumed all that had been said here in your presence) the motion which it
                            would be possible for the french army to make, when the intelligences from the Southward would become urgent enough to
                            require it. I had the honor at the same time to mention to your Excellency that Mr Du Portail and I, had talked of these
                            matters under all the suppositions possible, that he was to arrive at New-Windsor on the 5th inst. and that When your
                            Excellency will have taken a resolution upon it. I beg you would send me your final orders, that I may have time to
                            prepare for this movement, for the provisions, and for the transport of our field pieces.
                        By the reports sent to your Excellency, it does not appear sure to me that the convoy has set sail from
                            New-york. I am absolutely ignorant of its strength. I believe it is essential not to weaken ourselves here, till we be
                            very sure that there only remains at New-york what is necessary for the defense of the place. I beg of your Excellency to
                            send the Letter herein in closed to the Ch. de La Luzerne, and to be persuaded of the respect and personal attachment with
                            which I am, Sir, Your Excellency’s Most obedient & most humble Servant
                        
                            le cte de Rochambeau
                        
                    